Order, Supreme Court, New York County (David Saxe, J.), entered October 6, 1988, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In the first and second causes of action of this derivative suit, the only claims briefed by plaintiff-appellant, the former sponsor of the 1979 cooperative conversion of these premises and a shareholder of the cooperative corporation, seek to require the cooperative corporation officers and directors to reimburse the co-op for legal fees and expenses incurred in certain prior litigation between plaintiff or an entity controlled by the same principal and the co-op. Such litigation is but a part of a seemingly endless battle between the parties. We agree with Supreme Court that there were no genuine material issues of facts as to the cooperative officers’ and *578directors’ good faith and exercise of honest business judgment in their conduct in connection with the underlying litigation. (Auerbach v Bennett, 47 NY2d 619, 629.) Concur—Murphy, P. J., Kupferman, Sullivan, Carro and Rosenberger, JJ.